Citation Nr: 0713846	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Ms. Imelda Llorin-Labastida


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from  a June 2003 determination by 
the Manila, Republic of the Philippines, VA Regional Office 
(RO) in which the RO determined that the appellant was 
ineligible for VA benefits on the basis that he did not have 
qualifying military service.

In February 2005, the Board issued a decision finding that 
basic eligibility for VA benefits had not been established.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2006, the Court granted a Joint Motion for Remand to the 
Board (Joint Motion) vacated, the Board's prior decision, and 
remanded the case to the Board.  

The Board notes that the current claim arose after the 
appellant filed a claim for VA compensation benefits.  As 
noted in the Joint Motion, a portion of the February 2005 
decision refers to the appellant's claim in the context of 
basic eligibility for VA death benefits rather than basic 
eligibility for compensation benefits.  In response to a 
request in the Joint Motion to clarify this point, the Board 
confirms that the current appeal did not arise from a denial 
of eligibility for death benefits and the reference to death 
benefits in the prior decision was in error.  

Upon further review of the record and the Joint Motion, the 
Board has determined that further development is required.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board was directed to 
consider whether the appellant was provided with adequate 
notice and assistance as to how to substantiate the elements 
of his claim, specifically to substantiate that he has 
veterans' status.  As noted in the Joint Motion, a claim for 
service connection that provides for disability compensation 
benefits under either 38 U.S.C.A. § 38 U.S.C.A. § 1110 or 
1131 consists of five elements: (1)  Veterans status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  VA is 
required to "tailor the notice to inform the claimant of the 
evidence and information required to substantiate the 
elements of the claim reasonably raised by the application's 
working."  Id. at 489.  The holding in Dingess would apply 
equality to first element, veteran status.    

With respect to notice of the evidence necessary to 
substantiate status as a veteran, the Board acknowledges the 
recent judicial holding in Pelea v. Nicholson, 19 Vet.App. 
296 (2005).  In that decision, the Court noted that there 
appeared to be a conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" 
and 38 C.F.R. § 3.203(a), which provides that a claimant may 
show service by submitting certain documents "without 
verification from the appropriate service department".  In 
Pelea, the Court held that an RO letter to the appellant 
which set forth certain notice provisions required by the 
Veterans Claims Assistance Act of 2000 (VCAA) was not 
adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.

In the present case, as in Pelea, the RO has not sent a VCAA 
letter to the appellant informing him of the types of 
evidence needed to show valid service.  See 38 C.F.R. § 3.203 
(2006).  While a letter was furnished to the appellant in 
April 2003, the letter does not inform him of the information 
necessary to establish veteran status.  While subsequent 
letters in November 2000 and April 2003 contain some notice 
regarding veteran status, these letters are insufficient.  
The November 2000 letter does not state what kind of evidence 
is acceptable, nor does it specify that the military 
discharge certificate must be from the United States Armed 
Forces as opposed to documentation from the Philippines.  The 
April 2003 letter stated, "To help us in verifying your 
military service, you must submit a copy of the PA AGO Form 
23, Affidavit for Philippine Army Personnel, or any proof of 
you military service."  Neither letter accounted for the 
copious evidence regarding service submitted by the 
appellant.  As noted in the Joint Motion, 38 U.S.C.A. 
§ 5103(a), VA will provide notice "as to information not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  However, the appellant has not 
been notified of what constitutes acceptable evidence of 
qualifying military service.  

Therefore, in compliance with the Pelea ruling and the Joint 
Motion, the case must be returned to the RO for issuance of a 
proper VCAA letter.  This notice letter should advise the 
appellant that he must establish qualifying service in the 
Philippine Commonwealth Army with either official 
documentation issued by a U.S. Service Department or 
verification of the claimed service by such a Service 
Department.  The notice letter should also advise him that if 
the evidence submitted by him does not meet the requirements 
set forth in regulation, then VA will request verification of 
service from the Service Department, and that, in the absence 
of a document otherwise issued by a Service Department, the 
determination as to service provided by the Service 
Department will be conclusive and binding on VA.  

Based on the discussion above, the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish the appellant 
with a VCAA letter affording notice of 
the types of evidence necessary to 
establish valid service in accordance 
with 38 C.F.R. § 3.203 (2006).

This notice letter should advise the 
appellant that he must establish 
qualifying service in the Philippine 
Commonwealth Army with either official 
documentation issued by a U.S. Service 
Department or verification of the claimed 
service by such a Service Department.  
The notice letter should also advise him 
that if the evidence submitted by him 
does not meet the requirements set forth 
in regulation, then VA will request 
verification of service from the Service 
Department, and that, in the absence of a 
document otherwise issued by a Service 
Department, the determination as to 
service provided by the Service 
Department will be conclusive and binding 
on VA.  

2.  After completion of the above, the RO 
should review the claims folder to 
determine if the evidence submitted by 
the appellant meets the requirements set 
forth in 38 C.F.R. § 3.203(a) to 
establish veteran status.  If not, the RO 
should comply with the Joint Motion and 
make another request for verification of 
service from the Service Department.  

3.  Thereafter, the RO should review the 
claims file and determine if the benefits 
sought can be granted. Unless the benefit 
sought is granted, the appellant should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




